            Case 4:20-cv-00901-KGB Document 5 Filed 12/04/20 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                      CENTRAL DIVISION

ROBBERT WELLS                                                                                          PLAINTIFF
ADC #139868

v.                                      Case No. 4:20-cv-00901-KGB

WENDY KELLEY, et al.                                                                               DEFENDANTS

                                                      ORDER

         Before the Court are proposed findings and recommendations submitted by United States

Magistrate Judge Jerome T. Kearney (Dkt. No. 3). No objections have been filed, and the time for

filing objections has passed. After a careful review, the Court concludes that the proposed findings

and recommendations should be, and hereby are, approved and adopted in their entirety as this

Court’s findings in all respects (Id.). Accordingly, the Court dismisses without prejudice plaintiff

Robert Wells’s1 complaint (Dkt. No. 1). The Court denies as moot Mr. Wells’s motion to

voluntarily dismiss (Dkt. No. 4).

         It is so ordered this 4th day of December, 2020.

                                                                _______________________________
                                                                Kristine G. Baker
                                                                United States District Judge




1
  Mr. Wells notes that his name is not spelled “Robbert,” as written in the original complaint (Dkt. No. 1, at 2), but
rather “Robert” (Dkt. No. 4, at 1).
